Judge Becton
dissenting.
The majority correctly “conclude[s] . . . that defendant’s statement as to his appointment with Dr. Love on the morning of 21 February 1975 and the clearly contradictory evidence were irrelevant to the issue of defendant’s guilt.” Ante p. 7. The language of State v. Myers, 309 N.C. 78, 305 S.E. 2d 506 (1983) compels that conclusion and the further conclusion that a “consciousness of guilt” instruction should not be given unless the “false, contradictory or conflicting statements made by an accused [concern] the commission of a crime. . . .” Id. at 86, 305 S.E. 2d at 511.
In this case, defense counsel, in anticipation of the State’s attempt to present the same evidence at Myers’ new trial, filed a motion in limine to prohibit the State from presenting irrelevant evidence of defendant’s whereabouts during the morning hours of 21 February 1975. And, to use the majority’s words, “[djefense counsel repeatedly objected to admission of this evidence, based on the supreme court’s holding in Myers, supra.” Ante p. 7. Considering defense counsel’s efforts to keep the irrelevant evidence from the jury and the Supreme Court’s opinion in Myers, which was available to the trial judge when he denied defendant’s motion in limine, I believe defendant is entitled to a new trial. Unlike the majority, I am unable to conclude that there was a reasonable possibility that a different result would not have been reached. The trial court’s instructions specifically invited the jury to infer “consciousness of guilt” if it found that defendant’s statement about his whereabouts on the morning of 21 February 1975 was false.
And although defense counsel failed to object to the court’s instructions to the jury on “consciousness of guilt,” I believe that, *662on the facts of this case, no objection was necessary since the trial court knew, on the basis of the motion in limine and the arguments presented, that defendant objected to the admission of the irrelevant evidence and a consciousness of guilt instruction. Thus, the test is whether an objection to the court’s instructions to the jury would have been a pro forma exception rather than a timely objection calling the court’s attention to a matter it need consider. In any event, the plain error rule should be invoked in this case. See State v. Odom, 307 N.C. 655, 300 S.E. 2d 375 (1983).
Based on the foregoing, defendant is entitled to a
New trial.